Per Curiam.
We believe it unnecessary to review the facts out of which this litigation arose, other than to state that it involved a collision between a passenger car and defendant-appellant’s truck.
While a question of fact was presented for the jury to determine, we cannot permit the judgment to stand because we are of the opinion that the charge was neither adequate nor sufficient to enable the jury to reach an intelligent conclusion. Some abstract legal principles were stated, but practically no reference was made to the evidence, although the issues were closely contested and considerable testimony was taken during the course of the trial which lasted several days.
Accordingly, the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.